DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered. 
Claims 1-20 are pending. Claims 12, 13 are withdrawn. Claims 1-11, 14-20 have been considered on the merits.  All arguments and amendments have been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazauric et al. (J. Agr. Food. Chem, 2006, p. 3876-3881, IDS) supported by Paramera et al (Food Chem., 2011, p. 913-922) in view of  WO99/01148 (IDS) and https://www.fs.fed.us/wildflowers/ethnobotany/tannins.shtml.

Mazauric teaches the adsorption of polyphenols to yeast lees. Therefore, Mazauric teaches a composition comprising dead yeast cells from Saccharomyces sp., i.e. yeast lees (p. 3877, cell harvesting section), with at least one polyphenol, wherein the polyphenol are proanthocyanidins, flavonols, phenolic acids, flavanol monomers, condensed tannins and anthocyanins and glycosidic and acylated derivatives thereof according to claims 3-8 (p. 3876, last parag-p. 3877, 1st and 2nd parag., 2nd col., Partial extraction, Analytical methods sections, Experimental protocol section-p. 3880) which are from wine according to claim 9.  Mazauric teaches that polyphenols including hydrolysable condensed tannins (galloylated and epigallocatechin, Table 3) remained strongly adsorbed on yeast lees even after extraction steps (p. 3878, Results section, 1st parag., tannins section, table 1).  Regarding claim 2, the polyphenols have mean degree of polymerization falling within applicant’s range of about 3 to about 50 (Table 3, mDP). Tannins are taken to have a molecular weight of above 620 Da given their MW of 1701.g/mol.
It is noted that Mazauric focuses on adsorption of polyphenols to the yeast cells; however, it should be noted that applicants own experiments are directed to polyphenol adsorption studies in yeast. While Mazauric is silent to encapsulation of the polyphenols retained into the cytoplasm of the yeast cells, this is taken to necessarily occur in the composition of Mazauric since it is known in the art that molecules having molecular weights ranging from 760 to even 400,000 actively diffuse through the cell wall of S. cerevisiae allowing them to be an attractive encapsulation matrix. (See Paramera p. 914, 1st col. 2nd full parag.).  Thus, while this characteristic is not disclosed in the composition, it is taken to have necessarily occurred in the composition of Mazauric which teach strong adsorption of polyphenols (of a size known to diffuse into yeast cells) to dead yeast cells. 
Regarding claim 11, while it is drawn to a cosmetic, dermatological, nutritional and/or pharmaceutical product, the product as claimed only comprises the composition of claim 1, with no other limitations to distinguish it from the composition of Mazauric as thus, it taken to teach the limitations of claim 11.   Regardless, Osterwalder teaches a pharmaceutical composition containing wine polyphenols with yeast (title and abstract; pg. 1, lines 1-10) in a tablet or capsule form (pg. 12, 5. Preparation of pharmaceutical compositions; claims 1 and 10).  
 Regarding claim 20, the claim is taken to be a product-by-process type claim, i.e. polyphenol isolated from a source, which does not change the polyphenol, i.e. tannin isolated from grapes or wine, for example. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113). However, quebracho wood is known in the art to be a source for obtaining polyphenols, specifically tannins. https://www.fs.fed.us/wildflowers/ethnobotany/tannins.shtml teaches quebracho wood as a source of tannins. Therefore, it would have been obvious to use any source containing polyphenols to be use to make a composition comprising a polyphenol.  

Claim(s) 1-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitin et al. (US2018/0296490 A1) in view of https://www.fs.fed.us/wildflowers/ethnobotany/tannins.shtml, Sun et al. (J. agric. Food chem., 1998, p. 1390-1396) and Mazauric et al. (J. Agr. Food. Chem, 2006, p. 3876-3881, IDS).
Nitin teaches a composition comprising yeast cells and at least one polyphenol, wherein the polyphenol is encapsulated in the yeast cell. 
Regarding claims 3-8, they teach the polyphenol to be flavonols, flavanols, anthocyanidins or anthocyanins, phenolic acids, tannins and mixtures thereof (0013, 0060-0063).  While the molecular weight is not disclosed, when using a mixture of more than one of the disclosed polyphenols, it could be expected to arrive at a MW of more than 620 Da. Applicants specification teaches that it may be the mixture of polyphenols which achieves the claimed molecular weight (0044, for example). Further, they teach that the bioactives for encapsulation by yeast have a molecular weight in the range of about 10Da to about 30 kDa (0059). Therefore, one would have a reasonable expectation of successfully encapsulating at least one polyphenol having a MW of above 620 Da within a yeast cell giving the teachings of the Nitin. 
Regarding claims 1 and 10, the yeast cells are disclosed to be inactivated cells from Saccharomyces cerevisiae and Candida sp. (0054-0056). 
Regarding claims 9, Nitin teaches that flavanols including catechin,  epicatechin and their oligomers and polymers are known to be contained in tea and grape seeds, for example (0203), thus it would have been obvious before the effective filing date to use a known source for obtaining the at least one polyphenol.  
Regarding claim 11, the composition is disclosed to be a cosmetic, dermatological, nutritional and/or pharmaceutical product (0074-0076). 
Regarding claim 20, the claim is taken to be a product-by-process type claim, i.e. polyphenol isolated from a source, which does not change the polyphenol, i.e. tannin isolated from grapes or wine, for example. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
However, quebracho wood is known in the art to be a source for obtaining polyphenols, specifically tannins. https://www.fs.fed.us/wildflowers/ethnobotany/tannins.shtml teaches quebracho wood as a source of tannins. Therefore, it would have been obvious to use any source containing polyphenols to be use to make a composition comprising a polyphenol.  

Regarding claim 2, Nitin does not teach the mean degree of polymerization (mDP) of the polyphenols; however, polyphenols according to Nitin are known to have mDP ranging from between 3 and about 50. 
Sun teaches the mDP of wine polyphenols, including catechin and epicatechin having mDP’s of 1.1, 4.8, 9.8, 22.1 and 31.5 (Table 3, p. 1394-1395). 
Mazauric also teaches the mDP of wine polyphenols suggested by Nitin to have mean degree of polymerization falling within applicant’s range of about 3 to about 50 (Table 3, mDP).
 Therefore, before the effective filing date of the claimed invention, a posita would have expected the polyphenols of Nitin to have mDP’s falling within applicants claimed range.  


Claims 1, 3, 9, 10, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morata et al. (J. Agr. Food. Chem, 2003, p. 4084-4088, IDS) supported by Paramera et al (Food Chem., 2011, p. 913-922) in view of  WO99/01148 (IDS) and https://www.fs.fed.us/wildflowers/ethnobotany/tannins.shtml.

Morata teaches the adsorption of polyphenols to yeast lees. Therefore, Morata teaches a composition comprising dead yeast cells from Saccharomyces sp., i.e. yeast lees (p. 4084, anthocyanin adsorbed section, 4085, yeast used  section, ), with at least one polyphenol, wherein the polyphenol are anthocyanins including delphinidin, cyanidin, petunidin, peonidin, malvidin and their 3-glucoside, pyruvic, acetyl glucoside, cinnamoyl and caffeyl glucoside derivatives thereof according to claims 3 (p. 4085, Analysis of anthocyanidins section) which are from wine according to claim 9.  Morato teaches that polyphenols remained strongly adsorbed on yeast lees even after extraction steps (p. 4085, 2nd col., last parag., -p. 4087, whole page, Fig. 1, Fig. 2, Fig. 3, Fig. 4).  It is noted that Morata focuses on adsorption of polyphenols to the yeast cells; however, it should be noted that applicants own experiments are directed to polyphenol adsorption studies in yeast. While Morata is silent to encapsulation of the polyphenols retained into the cytoplasm of the yeast cells, this is taken to necessarily occur in the composition of Morata since it is known in the art that molecules having molecular weights ranging from 760 to even 400,000 actively diffuse through the cell wall of S. cerevisiae allowing them to be an attractive encapsulation matrix.  See Paramera p. 914, 1st col. 2nd full parag.).  Thus, while this characteristic it is not disclosed in the composition, it is taken to have necessarily occurred in the composition of Morata which teach strong adsorption of polyphenols (of a size known to diffuse into yeast cells) to dead yeast cells. 
Although the molecular weight of the polyphenols in the wine is not taught, it is the Examiners position that the total wine polyphenolic pool comprising the claimed polyphenolic compounds would amount to more than 620 Da. Applicants specification teaches that it may be the mixture of polyphenols which achieves the claimed molecular weight (0044, for example). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' polyphenols molecular weight differs, and if so to what extent, from the polyphenols of Morata. The prior art teaches a mixture of the claimed polyphenolic compounds. The cited art taken as a whole demonstrates a reasonable probability that molecular weights of each polyphenol when added together would be either identical or sufficiently similar to the claimed polyphenols having the claimed molecular weight whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Merely because a characteristic is not disclosed in a reference does not make the known polyphenols compositions patentable. Applicant's polyphenols possess inherent characteristics which might not be displayed in the tests used in Morata. Clear evidence that a critical characteristic that is possessed by the claimed cell would advance prosecution. 
Regarding claim 11, while it is drawn to a cosmetic, dermatological, nutritional and/or pharmaceutical product, the product as claimed only comprises the composition of claim 1, with no other limitations to distinguish it from the composition of Morata as thus, it taken to teach the limitations of claim 11.   Regardless, WO’148 teaches a pharmaceutical composition containing wine polyphenols with yeast (title and abstract; pg. 1, lines 1-10) in a tablet or capsule form (pg. 12, 5. Preparation of pharmaceutical compositions; claims 1 and 10).  
Regarding claim 20, the claim is taken to be a product-by-process type claim, i.e. polyphenol isolated from a source, which does not change the polyphenol, i.e. tannin isolated from grapes or wine, for example. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113). However, quebracho wood is known in the art to be a source for obtaining polyphenols, specifically tannins. https://www.fs.fed.us/wildflowers/ethnobotany/tannins.shtml teaches quebracho wood as a source of tannins. Therefore, it would have been obvious to use any source containing polyphenols to be use to make a composition comprising a polyphenol.  

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. Applicants argument regarding each of Mazauric and Morata is that the references are teaching adsorption of polyphenols to yeast and that adsorption is known as the adhesion of molecules to a surface, thus the references are not related to internalization into yeast cytoplasm.  It is the Examiners position that applicant’s invention itself is related to polyphenol adsorption assays.  In addition, while the references are also related to adsorption studies, the compositions of the art inherently comprise polyphenols encapsulated within the yeast’s cytoplasm given that yeast cell walls allow the diffusion of molecules having molecular weights of up to 400,000 (see Paramera, p. 914, 2nd full parag.). Thus, while the property is not disclosed by Mazauric and Morata, their compositions and methods of obtaining said compositions would result in encapsulation having necessarily occurred in the compositions of the art which teach strong adsorption of polyphenols (of a size known to diffuse into yeast cells) to dead yeast cells.  The yeast cells (cell walls and membrane) inherently allow the encapsulation of polyphenol molecules having applicants claimed MW, when dead and/or inactivated yeasts are added together in compositions.  II.    INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/
Examiner, Art Unit 1651             
/TAEYOON KIM/Primary Examiner, Art Unit 1632